Order entered November 13, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00802-CV

      HOSSEIN S. NAMDARKHAN AND BARDIA NAMDARKHAN, Appellants

                                          V.

              GLAST, PHILLIPS & MURRAY, P.C., MARK C. ENOCH,
             MARK C. ENOCH, PC, AND MATTHEW ENOCH, Appellees

                   On Appeal from the 193rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-16-00853

                                      ORDER
      Before the Court is the November 6, 2018 unopposed motion of appellant Hossein S.

Namdarkhan for an extension of time to file a brief. We GRANT the motion and extend the

time to Monday, December 17, 2018.


                                                 /s/   ADA BROWN
                                                       JUSTICE